department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c number release date uil date memorandum for from barbara b franklin special counsel cc intl fo subject this field_service_advice responds to your request for advice field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c y product x components you raised the question of how to determine the sec_1_861-8 expenses associated with the excluded component the combined taxable_income cti computation for sec_936 corporations which elect profit split is determined by reducing the possession sales by the costs of goods sold pursuant to sec_1_471-11 and then a further reduction by the below line expenses under sec_1_861-8 the below line expenses are treated by either requiring the sec_1_861-8 expenses to be determined on a factual basis for the excluded component or determined based on a production cost ratio prc the cti of the end-product form is the cti of the integrated product reduced by the cti of the excluded component sec_1_936-6 q a12 ii is the operative provision for determining the combined taxable_income for an end-product form in this case the valve minus the u s made components this regulatory provision provides that the sales_price of the end-product form is the difference between the third party sales_price of the integrated product product and the sales_price of the excluded components components using the independent sales_price of the excluded components from comparable uncontrolled transactions cup if a cup cannot be determined then the sales_price of the excluded component is determined using the production cost ratio ie multiplying the sales_price of the integrated product y product by a fraction the numerator of which is the production_costs not including interest and direct_material_costs of the excluded component and the denominator is the production_costs determined in the same manner of the integrated product whether there is a cup for the excluded component is the issue in the case a subsidiary issue is whether in determining the cti of the excluded component the sec_1_861-8 expenses for the excluded component must be the actual sec_1_861-8 expenses related to that excluded component or whether these expenses can be determined using the prc note that the regulation requires that the actual costs of goods sold be used the issue would arise when the purchase_price of the x components from c is treated as a cup or a modified cup although it is probably impossible for a to determine c’s sec_1_861-8 expenses if the purchase_price of the excluded component from c is treated as a cup the sales_price from a to b of its own manufactured x components would also be treated as a cup and a could easily determine its actual sec_1_861-8 expenses on a factual basis therefore the issue is whether a must use its own sec_1_861-8 expenses or can it determine these expenses using the pcr this issue was raised in a partial summary_judgment motion in 106_tc_1 in that case the taxpayer manufactured concentrate in puerto rico a component product and also manufactured syrup in puerto rico an integrated product the taxpayer used the pcr to determine the sec_1_861-8 expenses of the concentrate and treated the sales_price to third parties of the concentrate as a cup although the cup issue was never litigated and eventually settled in our view the taxpayer had to use its actual sec_1_861-8 expenses taxpayer prevailed we did not appeal therefore in determining cti for modified cup for the excluded components the calculation must take into account that a can and will use the pcr in determining the sec_1_861-8 expenses to calculate the cti of the excluded carbon component in conclusion if we permit a to use c’s price as a cup price or use a modified cup price a could still use the pcr method to determine its sec_1_861-8 expenses in determining the cti of the excluded component we cannot require a to use the sec_1_861-8 expenses actually allocated and apportioned to the carbon components it manufactures case development hazards and other considerations
